DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 7/18/22.  Claims 1-12 and 20 have been amended.  Claims 13-19 are withdrawn.  Claims 1-20 are pending.  Claims 1-12 and 20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-12 are directed to a method (i.e., a process), and claim 20 is directed to a computer program product (i.e., a machine).  Accordingly, claims 1-12 and 20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A method for providing a uniquely mapped dental health service package to an individual user by providing uniquely mapped dental information of the individual user on a digital device, the method comprising: - creating a dental health service package comprising a dental scheme for an the individual user, the dental scheme comprising dental care actions to be performed by the individual user on its set of teeth, wherein the dental health service package is uniquely mapped for a set of teeth of the individual user in that is adapted to the set of teeth of the individual user, and wherein the dental health service package comprises electronically encoded information regarding the set of teeth of the individual user; wherein creating the dental health service package for the individual user comprises creating and analysing a dental image that is uniquely adapted to the set of teeth of the individual user by adapting a standard dental image of a standard set of teeth and assigning an identifier to each of the teeth and/or molars in the set of teeth; wherein creating the dental health service package for the individual user comprises determining a condition of the individual user, the condition comprising one or more of gingivitis or periodontitis; wherein creating the dental health service package for the individual user comprises determining individualised dental care actions for each of the teeth in the set of teeth to treat the condition, wherein the individualised dental care actions comprise a sequence, a duration and/or an intensity of brushing for each of the teeth; - storing the uniquely mapped dental health service package in a memory by a dental specialist; - accessing the memory by the individual user using a digital device; - obtaining the uniquely mapped dental health service package of the individual user by the individual user using the digital device; and - providing to the individual user the uniquely mapped dental health service package of the individual user, wherein step of providing the uniquely mapped dental health service package to the individual user comprises displaying on a digital device a representation comprising a visualisation of the set of teeth of the individual user including the identifiers and the individualised dental care actions for each of the teeth in the set of teeth by providing a visual indicator that displays one or more of the sequence, the duration and/or the intensity of the brushing for each of the teeth; - sending a push-notification to the individual user with a notification of a dental hygiene action to be performed; - supplying, by the individual user, feedback information to the dental health service package in response to a dental health action performed by the individual user; - storing the feedback information in a logbook of the dental health service package; - updating the dental health service package based on the feedback information; and - sending by the dental health service package a feedback notification adapted to the feedback information supplied by the individual user.
The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activity” because creating a dental health service package comprising a dental scheme for an individual user, storing the package and information, obtaining the package, providing to the user the uniquely mapped dental health service package of the user, and sending notifications, at the currently claimed high level of generality, are steps about managing personal behavior or relationships or interactions between people (e.g., including social activities, teaching, and following rules or instructions). The Examiner submits that the foregoing underlined limitations also constitute “a mental process” because analyzing a dental image, assigning identifiers, determining a condition, determining dental care actions, and providing a visual indicator amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  

Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 1 and similar claim 20, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity and covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a digital device, memory, and a computer program product comprising computer-executable instructions used to perform the limitations, nothing in the claim elements precludes the steps from being certain methods of organizing human activity or from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people (e.g., including social activities, teaching, and following rules or instructions) and covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” and “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the digital device, memory, and computer program product are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of creating electronically encoded information, analyzing data, assigning data, providing data, sending data, supplying information, updating data, storing data, accessing data, obtaining data, and displaying data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-12 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-12 recite the same abstract idea. Claims 2-12 describe further limitations regarding creating the package, the dental care actions, analyzing the dental image, selecting dental care actions, providing information, and sending notifications. These are all just further describing the abstract ideas recited in claim 1, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to sending notifications, storing in a memory, and accessing the memory, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network and storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-12 and 20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of "wherein the first sequence, duration and/or intensity is different than the second sequence, duration, and/or intensity to treat the condition" within claim 2 and “sending by the dental health service package a feedback notification adapted to the feedback information supplied by the individual user” within claim 1 appears to constitute new matter. 
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “sending by the dental health service package a feedback notification adapted to the feedback information supplied by the individual user.” It is unclear how a package sends a notification.
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 recites “a representation…” in the last step of the claim. It is unclear if this “representation” is the same “representation” recited earlier in the claim, or different.
Claims 8 and 12 recite “a dental image.” It is unclear if this is the same dental image recited in claim 1, or a different image.
Claim 12 recites “a dental hygiene action” and “a feedback notification.” It is unclear if this is the same dental hygiene action and notification recited in claim 1, or different.
	Claims 2-7 and 9-11 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.    
Claim Objections
Claim 6 is objected to because of the following informalities:  change “a visual indicator that displays one or more of the sequence, duration and/or intensity of the brushing for each of the teeth” to “the visual indicator that displays one or more of the sequence, the duration and/or the intensity of the brushing for each of the teeth.”  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  change “a logbook” to “the logbook.”  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: change “individualised dental care actions” to “the individualised dental care actions” in the last step of the claim.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  change “an individual user” to “the individual user” at lines 5-6.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benn et al. (US 2002/0178032 A1) in view of in view of Xi et al. (US 2017/0188836 A1).
(A) Referring to claim 20, Benn discloses A computer program product comprising computer-executable instructions for performing a method for providing a uniquely mapped dental health service package to an individual user by providing uniquely mapped dental information of the individual user on a digital device, the method comprising (para. 69-71, 9 & 10 of Benn): 
creating a dental health service package comprising a dental scheme for an individual user, the dental scheme comprising dental care actions to be performed by the individual user on its set of teeth, wherein the dental health service package is uniquely mapped for a set of teeth of the individual user in that is adapted to the set of teeth of the individual user, and wherein the dental health service package comprises electronically encoded information regarding the set of teeth of the individual user (para. 52-55 and 61-71 & Figures 10A-10H of Benn; note the tooth display and that a user selects a tooth region to be examined, and providing treatment recommendations for a patient based on the risk assessment); 
wherein creating the dental health service package for the individual user comprises determining a condition of the individual user (abstract and para. 58 of Benn; automatic characterization of dental conditions based on standard values and previously recorded conditions to indicate progression of disease.); 
wherein creating the dental health service package for the individual user comprises determining individualised dental care actions for each of the teeth in the set of teeth to treat the condition (para. 55-60 & 71-73 of Benn; The recorded data is automatically surveyed to provide a recommended course of clinical management of the decay. A diagnostic display area 32, is also provided to indicate the recorded diagnosis and recommendation for each region of the selected tooth examined); 
- storing the uniquely mapped dental health service package in a memory by a dental specialist (para. 10 & 61-71 of Benn; patients are automatically assessed for caries risk based on initial screening information input via a keyboard or other data entry method and caries data entered into the tooth chart by a dentist);
wherein providing the uniquely mapped dental health service package to the individual user comprises displaying on the digital device a representation of the set of teeth of the individual user and/or individualised dental care actions for each of the teeth in the set of teeth (para. 69-71 of Benn; a graphical representation of the patient's teeth, is displayed as shown in FIG. 10C).
Benn does not disclose the condition comprising one or more of gingivitis or periodontitis; wherein the individualised dental care actions comprise a sequence, a duration and/or an intensity of brushing for each of the teeth; providing to the individual user the uniquely mapped dental health service package of the individual user, wherein providing the uniquely mapped dental health service package to the individual user comprises displaying on the digital device a representation comprising a visualisation of the set of  teeth of the individual user and the individualised dental care actions for each of the teeth in the set of teeth by providing a visual indicator that displays one or more of the sequence, the duration and/or the intensity of the brushing for each of the teeth; accessing the memory by the individual user using a digital device; obtaining the uniquely mapped dental health service package of the individual user by the individual user using the digital device.
Xi discloses the condition comprising one or more of gingivitis or periodontitis (para. 67 of Xi; The display on the user device may indicate any or all detected gum conditions, including but not limited to inflammation and/or recession, as well as bleeding, gingivitis, periodontal disease, or the like); wherein the individualised dental care actions comprise a sequence, a duration and/or an intensity of brushing for each of the teeth (para. 62 & 63 of Xi); providing to the individual user the uniquely mapped dental health service package of the individual user, wherein providing the uniquely mapped dental health service package to the individual user comprises displaying on the digital device a representation comprising a visualisation of the set of  teeth of the individual user and the individualised dental care actions for each of the teeth in the set of teeth by providing a visual indicator that displays one or more of the sequence, the duration and/or the intensity of the brushing for each of the teeth (Figures 3A & 3B and para. 62 & 63 of Xi; the display 302 may show a timer 306 or the like illustrating a duration of toothbrushing. The timer 306 may function as a stopwatch, tracking the amount of time spent brushing, or it may count down to zero, suggesting a brushing duration to the user. Moreover, as also illustrated in FIG. 3A, the display 302 may include a coverage tracker 308, which displays, as a percentage, an amount of the oral cavity or the teeth that has been brushed. Although not illustrated, the display 302 may also highlight areas that have not yet been brushed adequately, or at all. Other modifications to the display 302 also are contemplated. In FIG. 3B, additional information about toothbrushing is provided on the display 302. In that figures, the device 300 displays a graph 310 that depicts how well each tooth was brushed. More specifically, each bar on the graph corresponds to a specific tooth, and the height of each bar conveys how well that tooth, in terms of a percentage of the surface of the tooth was brushed. With the information provided on the electronic device 300, the user can readily observe how well each tooth has been brushed. Of course, if a user realizes that he failed to brush one or more teeth sufficiently, he can perform additional brushing to ensure adequate brushing.); accessing the memory by the individual user using a digital device and obtaining the uniquely mapped dental health service package of the individual user by the individual user using the digital device (see Figures 3A-4C and para. 61-63 of Xi; With the information provided on the electronic device 300, the user can readily observe how well each tooth has been brushed. Of course, if a user realizes that he failed to brush one or more teeth sufficiently, he can perform additional brushing to ensure adequate brushing.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Xi within Benn.  The motivation for doing so would have been to ensure adequate brushing and to treat any maladies discovered (para. 63 & 67 of Xi).

Response to Arguments
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See explanation of Xi reference in 103 rejection above.
Applicant's additional arguments filed 7/18/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 7/18/22.
(1) Applicant respectfully requests the reconsideration and withdrawal of the rejection under 35 U.S.C. § 101.

(A) As per the first argument, see modified 101 rejection above. The Examiner submits that the limitations of independent claims 1 and 20 constitute “certain methods of organizing human activity” because creating a dental health service package comprising a dental scheme for an individual user, storing the package and information, obtaining the package, providing to the user the uniquely mapped dental health service package of the user, and sending notifications, at the currently claimed high level of generality, are steps about managing personal behavior or relationships or interactions between people (e.g., including social activities, teaching, and following rules or instructions). The Examiner submits that the limitations also constitute “a mental process” because analyzing a dental image, assigning identifiers, determining a condition, determining dental care actions, and providing a visual indicator amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
The Examiner respectfully submits that MPEP 2106.04(d)(2) states that “in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.” Applicant’s claims merely recite “determining individualised dental care actions” and displaying a visualization of the set of teeth and the individualised dental care actions. As such, it does not qualify as a “treatment” or “prophylaxis” limitation.
In addition, the digital device, memory, and computer program product are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of creating electronically encoded information, analyzing data, assigning data, providing data, sending data, supplying information, updating data, storing data, accessing data, obtaining data, and displaying data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not applied prior art teaches personal care systems, products, and methods (US 2010/0281636 A1) and system and method for determining and notifying a user when to replace a dental cleaning head (WO 2017/102890 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686